MANDERINO, Justice,
dissenting.
I must dissent, for in my view appellant is correct that counsel’s failure to call Irving Gilmore to the stand at appellant’s third trial constituted ineffective assistance of counsel.
The reason proffered by trial counsel for not calling Gilmore was that the Commonwealth had a witness “who would allegedly destroy Gilmore’s credibility.” The witness, *170not called by the prosecution at appellant’s first or second trial, was the owner of the pharmacy in which, according to Gilmore, he met Gerald Bethea and Bethea, the only eyewitness to the shooting, told Gilmore he intended to kill appellant. The owner would allegedly testify, as trial counsel assumed and the majority is now willing to assume, that on the day of this alleged meeting the drugstore was not even open.
Appellant claims, however, and the trial record supports the claim, that trial counsel did not conduct an independent investigation into the prosecution’s claim that it had such a witness who was prepared to so testify. To the contrary, trial counsel relied on representations made by the prosecutor that there did exist, in fact, such a rebuttal witness. In light of the fact Bethea was the only eyewitness to the shooting, and because Gilmore’s testimony could cast doubt on Bethea’s credibility, counsel should have undertaken an independent investigation to ensue that Gilmore’s credibility could, in fact, be “destroyed.” Indeed, in this very case this Court stated that counsel should have done as much, and his failure to do so would be ineffective assistance of counsel:
“In a case where virtually the only issue is the credibility of the Commonwealth’s witness versus that of the defendant, failure to explore all alternatives available to assure that the jury heard the testimony of a known witness who might be capable of casting a shadow upon the Commonwealth’s witness’s truthfulness is ineffective assistance of counsel. Commonwealth v. Twiggs, supra, 460 Pa. at 110-11, 331 A.2d at 443.”
Maj. opinion at 1276.
If counsel had himself investigated the existence of a rebuttal witness, and then determined that it would be unwise to call Gilmore at the third trial, I might agree that there was a reasonable basis for not calling Gilmore. That was not the case here, however, and counsel should not have taken the prosecution’s word that it had a witness who could destroy Gilmore’s credibility. Similarly, I object to the majority’s willingness to accept the prosecution’s position as *171to what the pharmacy owner would testify to (ante n. 3): an appellate court cannot and may not assume the truth of any factual matter not considered at the trial level.